IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA15-376

                                Filed: 21 June 2016

Currituck County, No. 14-CVS-228

MICHAEL P. LONG and MARIE C. LONG, Petitioner-Plaintiffs

            v.

CURRITUCK COUNTY, NORTH CAROLINA and ELIZABETH LETENDRE,
Respondents


      Appeal by petitioner-plaintiffs Michael P. Long and Marie C. Long from

decision and order entered 8 December 2014 by Judge Cy A. Grant in Superior Court,

Currituck County. Heard in the Court of Appeals 23 September 2015.


      George B. Currin, for petitioner-plaintiff-appellants Michael P. Long and Marie
      C. Long.

      Donald I. McRee, Jr., for respondent-appellee Currituck County.

      Gregory E. Wills, P.C., by Gregory E. Wills, for respondent-appellee Elizabeth
      Letendre.


      STROUD, Judge.


      Petitioner-plaintiffs Michael Long and Marie Long appeal a Superior Court (1)

“DECISION AND ORDER” affirming the Currituck County Board of Adjustment’s

decision “that a structure proposed for construction on property owned by Respondent

Elizabeth Letendre is a single family detached dwelling under the Currituck County

Unified Development Ordinance and a permitted use in the Single Family Residential
                           LONG V. CURRITUCK CNTY

                                  Opinion of the Court



Outer Banks Remote Zoning District” and dismissing petitioners’ petition for writ of

certiorari and (2) “ORDER” denying petitioners’ petition for review of the Currituck

County Board of Adjustment’s decision and again affirming the Currituck County

Board of Adjustment’s decision. For the following reasons, we reverse and remand.

                                     I.     Background

       Respondent Ms. Letendre owns an ocean-front lot in Currituck County and

planned to build a project of approximately 15,000 square feet on the lot. The project

consisted of “a three-story main building that includes cooking, sleeping, and sanitary

facilities” and two “two-story side buildings that include sleeping and sanitary

facilities.”   The main building and side buildings are connected by “conditioned

hallways” so that all three may be used together as one unit, and each of the three

buildings is approximately 5,000 square feet. Petitioners, who are adjacent property

owners, challenged the construction of respondent Letendre’s project claiming that

the project as proposed was not a permitted use in the Single Family Residential

Outer Banks Remote District (“SF District”) because it is not a “single family

detached dwelling” (“Single Family Dwelling”) as defined by the Currituck County

Unified Development Ordinance (“UDO”).

       The Currituck County Planning Director determined that respondent

Letendre’s project was a “single family detached dwelling;” the Currituck County

Board of Adjustment (“BOA”) affirmed the Planning Director’s decision. Petitioners



                                          -2-
                             LONG V. CURRITUCK CNTY

                                 Opinion of the Court



then appealed the BOA’s decision to the Superior Court, and the Superior Court

agreed, concluding that the “structure proposed for construction on property owned

by Respondent Elizabeth Letendre is a single family detached dwelling under the

Currituck County Unified Development Ordinance and a permitted use in the Single

Family Residential Outer Banks Remote Zoning District” and therefore denied

“Petitioner’s Petition for Review of the Currituck County Board of Adjustments

Order” and affirmed “[t]he Order of the Currituck County Board of Adjustments

dated May 9, 2014[.]” Petitioners appealed the Superior Court’s orders to this Court,

and for the reasons discussed below, we reverse and remand.

      On appeal, there is no real factual issue presented but only an issue of the

interpretation of the UDO. The parties have made many different arguments, with

petitioners focusing upon the applicable definitions and provisions of the UDO, and

respondents focusing upon the intended use and function of the project. This case

ultimately turns upon the definition of a “single family detached dwelling[.]”

Currituck County, N.C., Unified Development Ordinance of Currituck County, North

Carolina § 10.1.7 (“UDO”).

           II.   Single-Family Residential Outer Banks Remote District

      Petitioners first contend that “the Superior Court erred in affirming the

Currituck County Board of Adjustment’s decision to uphold the planning director’s

determination that the proposed structures met the definition of the term ‘single



                                        -3-
                                 LONG V. CURRITUCK CNTY

                                         Opinion of the Court



family detached dwelling,’ as that term is used and defined in the Currituck County

Unified Development Ordinance.” (Original in all caps.) The parties agree on the

background underlying this appeal and one of the most salient facts is that the project

is comprised of multiple buildings.1 The project “plans indicate a three-story main

building that includes cooking, sleeping, and sanitary facilities; as well as two-story

side buildings that include sleeping and sanitary facilities.”                     Each building is

approximately 5,000 square feet.2                The main building and side buildings are

connected by “conditioned hallways[.]”3 The hallways were originally proposed as

uncovered decking but the Currituck County Planning Director determined that the

uncovered decking did not comply with the ordinances, and thus the project plans

were revised to connect the buildings via “conditioned hallways” which the Planning

Director determined would make the entire project “a single principal structure”



        1 We have had difficulty determining what noun to use to describe the buildings which are the
subject of this litigation. In this opinion, we will refer to the entire group of buildings, variously
described in the record and briefs as three or four separate buildings, as the “project.” Since the words
“building” and “structure” have definitions in the ordinance which are somewhat different than the
common use of these words, we will place these words in quotation marks if we are using them as
terms defined in the ordinance; if these words are not in quotes, we are using them colloquially. See
Currituck County, N.C., Unified Development Ordinance of Currituck County, North Carolina §§
10.43, .83.

        2 In addition to the county’s approval, the project required a Coastal Area Management Act
(“CAMA”) permit. Generally speaking, CAMA regulations require a greater set-back from the ocean
for larger buildings; in other words, a 15,000 square foot building would need to be “set back further”
than a 5,000 square foot building.

        3The Planning Director defined “conditioned space” as “[a]n area or room within a building
being heated or cooled, contained uninsulated ducts, or with a fixed opening directly into an adjacent
conditioned space[.]”

                                                  -4-
                            LONG V. CURRITUCK CNTY

                                   Opinion of the Court



based upon the functioning of the three buildings as one dwelling.

      In this appeal, the issue is the county’s classification of the project as a “single

principal structure” based upon the use or function of the project. The parties agree

that (1) the classification of the project is governed by the UDO; (2) pursuant to the

UDO the lot is zoned as SF District; and (3) this project must fit within the definition

of Single Family Dwelling in order to comply with the UDO.        Both the BOA and the

Superior Court determined that the project did constitute a Single Family Dwelling,

but on appeal, interpretation of a municipal ordinance requires this Court to engage

in de novo review. See Morris Commc'ns Corp. v. City of Bessemer City Zoning Bd. of

Adjust., 365 N.C. 152, 155, 712 S.E.2d 868, 870-71 (2011) (“We review the trial court’s

order for errors of law. . . . Reviewing courts apply de novo review to alleged errors of

law, including challenges to a board of adjustment’s interpretation of a term in a

municipal ordinance.”)

                    In reviewing a decision of the Board of Adjustment
             for errors of law in the application and interpretation of a
             zoning ordinance, the superior court applies a de novo
             standard of review and can freely substitute its judgment
             for that of the board. Similarly, in reviewing the judgment
             of the superior court, this Court applies a de novo standard
             of review in determining whether an error of law exists and
             we may freely substitute our judgment for that of the
             superior court. Questions involving the interpretation of
             ordinances are questions of law. . . .
                    In determining the meaning of a zoning ordinance,
             we attempt to ascertain and effectuate the intent of the
             legislative body. Unless a term is defined specifically
             within the ordinance in which it is referenced, it should be


                                          -5-
                             LONG V. CURRITUCK CNTY

                                    Opinion of the Court



              assigned its plain and ordinary meaning. In addition, we
              avoid interpretations that create absurd or illogical results.

Ayers v. Bd. of Adjust. for Town of Robersonville, 113 N.C. App. 528, 530-31, 439
S.E.2d 199, 201 (1994) (citations and quotation marks omitted). We therefore review

“the application and interpretation of [the] zoning ordinance” de novo. Id.

      Before turning to the specific applicable ordinances, we note that the UDO

itself provides that “[w]ords and phrases shall be construed according to the common

and approved usage of the language, but technical words and phrases that may have

acquired a peculiar and appropriate meaning in law shall be construed and

understood according to such meaning.” UDO § 10.1.7. The UDO provides that the

SF District

              [i]s established to accommodate very low density
              residential development on the portion of the outer banks
              north of Currituck Milepost 13. The district is intended to
              accommodate limited amounts of development in a manner
              that preserves sensitive natural resources, protects wildlife
              habitat, recognizes the inherent limitations on
              development due to the lack of infrastructure, and seeks to
              minimize damage from flooding and catastrophic weather
              events. The district accommodates single-family detached
              homes . . . . Public safety and utility uses are allowed, while
              commercial, office, and industrial uses are prohibited.

UDO § 3.4.4 (emphasis added). The UDO defines “DWELLING, SINGLE-FAMILY

DETACTED” as follows:        “A residential building containing not more than one

dwelling unit to be occupied by one family, not physically attached to any other




                                           -6-
                                 LONG V. CURRITUCK CNTY

                                         Opinion of the Court



principal structure.” UDO § 10.51 (emphasis added).4 Thus, the definition of a Single

Family Dwelling has five elements:              (1) A building, (2) for residential use, (3)

containing not more than one dwelling unit,5 (4) to be occupied by one family, and (5)

not physically attached to any other “principal structure.”6 The definition of a Single

Family Dwelling includes portions that address the physical structure of the proposed

dwelling: “a building[,]” “containing not more than one dwelling unit[,]” and “not

physically attached to any other principal structure.”                Id.     But portions of the

definition of a Single Family Dwelling also address the use and function of the

proposed dwelling, requiring the building be for “residential” use and “occupied by




       4   Many of the ordinance provisions in our record are identified by a clear subsection number.
An example is “Subsection 3.4.4: Single-Family Residential Outer Banks Remote (SFR) District.”
UDO § 3.4.4. However, in Chapter 10 of the UDO, at least for the pages in our record, definitions of
terms appear in alphabetical order without specific subsection numbering for each term. Our citations
in this opinion are thus based upon the large bold number in the bottom right-hand corner of each
page of the UDO. We also have to rely solely upon the ordinance provisions as provided in the record
since this Court cannot take judicial notice of municipal ordinances. See Surplus Co. v. Pleasants, 263
N.C. 587, 592, 139 S.E.2d 892, 896 (1965) (“[W]e do not take judicial notice of a municipal ordinance
or resolution.”)

       5 The UDO defines “dwelling unit” as “one room or rooms connected together, constituting a
separate, independent housekeeping establishment for owner or renter occupancy, and containing
independent cooking and sleeping facilities, and sanitary facilities.” UDO § 10.51.

       6 Although the term “structure” is defined by the UDO, the term “principal structure” is not.
See UDO § 10.83. The UDO does define “accessory structure” as “[a] structure that is subordinate in
use and square footage to a principal structure or permitted use.” UDO § 10.34. In his testimony
before the BOA on 13 March 2014, the Planning Director described his understanding of the term: “I
would consider the building that contains all the components of a single-family detached dwelling as
the principal structure. I consider the other structures to be accessory structures that weren't
consistent with the ordinance or did not meet the requirements of the ordinance.” The Planning
Director went on to clarify that he considered all the buildings of the project as one “principal
structure”: “I think collectively the buildings are connected with the conditioned space, and I think
they function as a principal structure.”

                                                 -7-
                            LONG V. CURRITUCK CNTY

                                   Opinion of the Court



one family[.]” Id. To qualify as a Single Family Dwelling, a project must fulfill each

element of the definition, including both structural and functional provisions. The

parties’ briefs have addressed each part of the definition at length, but the structural

portion of the definition, and particularly the first element -- a building -- is

controlling in this case.

      Petitioners argue that the project is not “[a] residential building[,]” but rather

multiple buildings. Id. (emphasis added). Respondent Currituck County barely

addresses that the project must be “a residential building” but focuses mainly on the

use of the project and meaning of “one dwelling unit[.]” Id. Respondent Elizabeth

Letendre contends that “the characterization of a ‘building’ and the methods used to

lay a foundation does [(sic)] not matter under the UDO. The connection of the rooms

so as to ensure that it will ‘function’ as a ‘dwelling unit’ is what counts.” (Emphasis

added.) Respondent Letendre further argues that that petitioners’ arguments based

upon the word “building” being singular is “a complete red herring” which “only works

if one ignores the UDO definitions, ignores what [the Planning Director] wrote when

analyzing two different sets of plans, and ignores what he said under oath at the BOA

hearing.” Respondent Letendre would be correct if the UDO defined a Single Family

Dwelling based only upon the function of the project -- whether it has a “residential”

use as “one dwelling unit” for “one family” -- but again, the use argument fails to

address the structural portion of the definition:         “[a] building.”   Id.   We have



                                          -8-
                            LONG V. CURRITUCK CNTY

                                   Opinion of the Court



considered the Planning Director’s interpretations of the UDO and his testimony,

which focused upon the use and function of the three buildings, but this Court is

required to perform a de novo interpretation of the UDO, a municipal ordinance. See

Morris Commc'ns Corp., 365 N.C. at 155, 712 S.E.2d at 871.

      We therefore turn to the applicable ordinance provisions and definitions. The

UDO definition of “BUILDING” provides, “See ‘Structure’.”         UDO § 10.43.     The

definition of “STRUCTURE” provides that anything that “requires a location on a

parcel of land” is a “structure” and thereby, apparently, also a “building”:

             [a]nything constructed, installed, or portable, the use of
             which requires a location on a parcel of land. This includes
             a fixed or movable building which can be used for
             residential, business, commercial, agricultural, or office
             purposes, either temporarily or permanently. "Structure"
             also includes, but is not limited to, swimming pools, tennis
             courts, signs, cisterns, sewage treatment plants, sheds,
             docks, mooring areas, and similar accessory construction.

UDO § 10.83. Thus, pursuant to the UDO, a “building” is a “structure[,]” since a

“building” is “constructed [or] installed” and it “requires a location on a parcel of

land.” Id. As all of the “buildings” in the project are constructed on a “location on a

parcel of land” each is both a “building” and a “structure[.]” Id. There is no dispute

that this project includes multiple “buildings” or “structures.” The ordinance allows

only for a singular “building[,]” UDO § 10.51, although a project may include other

structures such as “swimming pools, tennis courts, signs, cisterns, sewage treatment

plants, sheds, docks, mooring areas, and similar accessory construction[,]” all of


                                          -9-
                              LONG V. CURRITUCK CNTY

                                   Opinion of the Court



which are obviously not buildings in the colloquial sense. UDO § 10.83. These other

“structures” instead serve the needs of residents of the “building” which is the

dwelling. See generally id.

      Thus far, at each level of review, the focus has been on the residential use of

the project and the definition of “one dwelling unit” based upon the intended function

of the project, while overlooking the essential element that such dwelling unit must

be within “a residential building[.]” UDO § 10.51. Even if we assume that the use of

the project is residential and that the multiple buildings will be used as “one dwelling

unit” for “one family,” the project still includes three “buildings.” Id.       The 22

November 2013, LETTER OF DETERMINATION from the Planning Director

describes the project as follows: “The plans indicate a three-story main building that

includes cooking, sleeping, and sanitary facilities; as well as two-story side buildings

that include sleeping and sanitary facilities. The building plans also show two

conditioned hallways connecting rooms within the proposed single family detached

dwelling.” This is an accurate and undisputed description of the project. The BOA

affirmed the Planning Director’s description, and the Superior Court affirmed the

BOA’s decision. The description is not challenged on appeal. Thus, the Planning

Director, BOA, and the Superior Court all have found that this project includes a

main building and two side buildings, each of approximately 5000 square feet.        No

one has ever described this project as a single “building[,]” and they simply did not



                                          - 10 -
                            LONG V. CURRITUCK CNTY

                                  Opinion of the Court



address the structural portion of the plain definition of a Single Family Dwelling. See

generally UDO § 10.51.

      Our interpretation of the definition of Single Family Dwelling is also consistent

with the definitions of other types of dwellings in the ordinances. See generally UDO

§§ 10.50-51.     The UDO provides eleven distinct definitions regarding dwellings,

including:     duplex dwelling, live/work dwelling, mansion apartment dwelling,

manufactured home dwelling – class A, manufactured home dwelling – class B,

manufactured home dwelling – class C, multi-family dwelling, single-family detached

dwelling, townhouse dwelling, upper story dwelling, and dwelling unit. UDO §§

10.50-51. The other definitions are primarily functional, and the definition of the

Single Family Dwelling is the only definition which includes “a residential building”

or in fact, any reference to a “building” in the definition. Contrast UDO §§ 10.50-51.

Thus, “a residential building” -- singular -- is a necessary and not merely superfluous

part of the definition a Single Family Dwelling. Contrast UDO §§ 10.50-51.

      Yet the definition of Single Family Dwelling clearly allows more than one

“building” or “structure” to be constructed on the same lot, so the presence of three

“buildings” alone does not disqualify the project. However, the remainder of the

definition does disqualify the project. The last element in the definition of a Single

Family Dwelling is “[n]ot physically attached to any other principal structure.” UDO

§ 10.51. (emphasis added).       In other words, the Single Family Dwelling is



                                         - 11 -
                                 LONG V. CURRITUCK CNTY

                                         Opinion of the Court



“detached[,]” which is part of the title. Id. The UDO provides that “[w]ords used in

the singular number include the plural number and the plural number includes the

singular number, unless the context of the particular usage clearly indicates

otherwise.” UDO § 10.1.11. In the definition of Single Family Dwelling, the context

does clearly indicate otherwise.          We cannot substitute the word “buildings” for “a

building” without rendering the last phrase of the definition, “not physically attached

to any other principal structure” either useless or illogical. The Planning Director

determined that the multiple buildings together function as a principal structure, but

even if they are functionally used as one dwelling unit, each individual building is

itself a “structure.” See §§ 10.43, .83. Thus, each building is necessarily either an

“accessory structure” or a principal structure. And respondents do not argue that the

side buildings are “accessory structures;” they argue only that the entire project

functions as one “principal structure.”            Although the ordinance does not define

principal structure, it does define “accessory structures” as “subordinate in use and

square footage” to a principal structure. UDO § 10.34 (emphasis added).7 Even

assuming that the two side “buildings” or “structures” are subordinate in use to the

center “building,” it is uncontested that all of the buildings are approximately 5,000

square feet. No building is subordinate in square footage to another so none can meet



       7 Again, “principal structure” is not defined, but it is clear a principal structure cannot be a
structure that is “subordinate in use and square footage” as that would make it an “accessory
structure.” UDO § 10.34

                                                - 12 -
                            LONG V. CURRITUCK CNTY

                                   Opinion of the Court



the definition of an “accessory structure.” See id. This would mean that each building

is a principal structure, however a Single Family Dwelling only allows for one. See

UDO § 10.51. In addition, the ordinary meaning of “principal” is in accord. See

Webster’s Seventh New Collegiate Dictionary 676 (1969). “Principal” is defined as

“most important[.]” Id. There can be only one “principal structure” on a lot in the SF

District and that principal structure can be attached only to “accessory structures[.]”

See generally UDO § 10.51.

      Respondent Currituck County argues that to interpret the UDO to allow only

one “building” would create “absurd consequence[s]” because this would mandate that

“nowhere in Currituck County could a property owner construct a single-family

residential dwelling with wings, supported by their own foundation, connected by

conditioned space or connect a main house to a garage with bedroom or other

habitable space located above by way of conditioned space.” But these hypotheticals

are not comparable to this project, since both include one building, the main house,

which is a principal structure and is physically attached to “accessory structures,” the

wings or the garage with a bedroom above the garage. See UDO § 10.34. In the

hypotheticals, the accessory structures are “subordinate in use and square footage”

to a principal structure. Id. Perhaps a more “absurd” result would be if we were to

read the ordinances to focus only upon the “use” portion of Single Family Dwelling

definition, as respondents argue, while ignoring the structural portion, since it would



                                          - 13 -
                            LONG V. CURRITUCK CNTY

                                   Opinion of the Court



not matter how many “buildings” are connected by “conditioned hallways” if they are

functioning as one dwelling for one family. Were we to adopt respondent Currituck

County’s interpretation, a project including ten 5,000 square foot buildings, all

attached by conditioned hallways, which will be used as a residential dwelling for one

family with a kitchen facility in only one of the buildings would qualify as a Single

Family Dwelling. Respondents’ interpretation would also be contrary to the stated

purpose of the zoning, which calls for “very low density residential development” and

“is intended to accommodate limited amounts of development in a manner that

preserves sensitive natural resources, protects wildlife habitat, recognizes the

inherent limitations on development due to the lack of infrastructure, and seeks to

minimize damage from flooding and catastrophic weather events.” UDO § 3.4.4.

      In summary, this project includes multiple “buildings,” none of which are

“accessory structures;” see UDO § 10.34. Any determination that this project fits

within the definition of Single Family Dwelling requires disregarding the structural

elements of the definition, including the singular “a” at the beginning of the definition

to describe “building” and allowing multiple attached “buildings,” none of which are

accessory structures, to be treated as a Single Family Dwelling in clear contravention

of the UDO. UDO § 10.51. The project does not fit within the plain language of the

definition of Single Family Dwelling, and thus is not appropriate in the SF District.

See UDO §§ 3.4.4; 10.51. We therefore must reverse the Superior Court order and



                                          - 14 -
                          LONG V. CURRITUCK CNTY

                                 Opinion of the Court



remand for further proceedings consistent with this opinion.

                                    III.    Conclusion

      For the foregoing reasons, we reverse and remand.

      REVERSED AND REMANDED.

      Judges CALABRIA and INMAN concur.




                                        - 15 -